TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 3, 2021



                                     NO. 03-21-00055-CV


                                     Sophia Yu, Appellant

                                                v.

      James Parker; The Parker Law Firm, PLLC; Jiaying Shi; Michael Grimes; and
                            Michael Grimes, PC, Appellees




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on November 5, 2020. Having

reviewed the record, the Court holds that appellant has not prosecuted her appeal and did not

comply with notices from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.